Citation Nr: 0127534	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.  

This appeal arises from a June 1995 decision of a Department 
of Veterans Affairs (VA) regional office (RO) in Los Angeles, 
California.  In that decision, it was determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.  

On appeal before the Board of Veterans' Appeals (Board) in 
November 1996, the case was remanded to the RO in order to 
obtain additional records and to afford the veteran a VA 
examination.  In a subsequent decision in September 1998, the 
Board determined that new and material evidence had been 
submitted, and the claim was reopened and remanded to the RO 
for additional development.  Following the requested 
development, the claim was returned to the Board, which in a 
May 2000 decision, denied the veteran's appeal.  A motion for 
reconsideration of the Board's May 2000 decision was denied 
in October 2000.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court").  
By an April 2001 order, the Court vacated the Board's May 
2000 decision and the case was remanded to the Board under 
the authority of 38 U.S.C.A. § 7252(a) (West Supp. 2001), for 
consideration of the claim under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Finally, it is noted that the veteran testified before a 
Hearing Officer at the VARO Los Angeles in February 1986 and 
April 1996.  Transcripts of those hearings are of record.  



REMAND

Initially, the Board notes that during the pendency of this 
appeal the VCAA was signed into law.  Regulations 
implementing the VCAA, are now published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Subsequent to the return of this case from the Court, the 
veteran and his representative have contended that the 
veteran developed a current back disability as the result of 
the jarring motions he experienced while a tail gunner flying 
combat missions in World War II, and as the result of a plane 
crash.  There are competent diagnoses of current lumbar disc 
disease.  Under the new law, VA must afford an examination or 
obtain an opinion where there is a competent diagnosis of a 
current disability, evidence that the disease could be 
related to service, and the record is insufficient to decide 
the claim.  38 U.S.C.A. § 5103A(d).  The veteran was 
previously afforded an examination to assess whether his 
current disability was related to coccyx surgery performed in 
service.  However, the examiner did not address the question 
of whether there was a relationship between the claimed 
inservice trauma and a current back disability.  Therefore an 
examination is necessary.

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
a back disability since service.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder, to 
include records of the veteran's 
treatment at the VA Medical Center 
Sepulveda, California, prior to March 
1974.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The veteran should then be afforded 
an appropriate examination to determine 
whether any current low back disability 
is at least as likely as not related to 
service.  The examiner should review the 
claims folder prior to completing the 
examination, and note such review in the 
examination report.  The examiner should 
specifically comment on whether it is at 
least as likely as not that a current 
back disability was caused or permanently 
aggravated by the veteran's experience as 
a tail gunner during service.

3.  The RO should then readjudicate the 
veteran's claim in accordance with the 
VCAA and its implementing regulations.  
If the benefit sought remains denied, he 
should be provided with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

	Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




